Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the remarks and arguments submitted by the Applicant on April 12, 2022.
Claims 1-5, 7-15 and 17 have been examined, and a Notice of Allowability has been provided herein for those claims. 

Allowable Subject Matter
Claims 1-5, 7-15 and 17 are allowed.

Reasons for Allowance
Due to Applicants claim amendments and remarks, the rejections under 35 USC § 101 have been withdrawn due to Applicant’s amendments and remarks. 
Regarding the withdrawal of the 101 rejections, although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections are withdrawn.  
As recited, the Independent claims are directed to a method (claim 1), a system (claim 15) and a non-transitory computer-readable medium (claim 17). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A Prong One, claims 1, 15, and 17 recite, in part, a method and system of organizing human activity. Using the limitations of claim 15 to illustrate, the claim recites: [a] system for providing automated collateral eligibility services via one or more collateral management service (CMS) devices, the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: accepting  line of business profiles that include various types of attributes and rules from distinct individual businesses offering similar goods and/or services; storing the business profiles, in a flexible storage model database so that businesses are provided ease of extending offered services over cross-platform data integration without requiring additional underlying technical code for conversion; providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; storing in a CMS database eligibility schedules sourced from other systems and formats in a third party application that are based on one or more rules as defined by the individual businesses the line of business profile:Appl. No. 16/230,104Attorney Docket No. P56552 initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; transforming eligibility schedules in a third party application stored in the CMS database to a generic flexible canonical data model; transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule; receiving approval of the current collateral eligibility schedule from the at least one other party; and activating the approved current collateral eligibility schedule; and a CMS user interface configured to display the notification for the action to be performed and to display how long the action has been outstanding. 
As shown, the claims recite a commercial or legal interaction (e.g., a system and method for providing automated collateral eligibility services); therefore, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. The additional elements shown above recite limitations which go beyond mere insignificant extra-solution activity, for example accepting  line of business profiles {including} various types of attributes and rules from distinct individual businesses offering similar goods and/or services; storing the business profiles, in a flexible storage model database so that businesses are provided ease of extending offered services over cross-platform data integration without requiring additional underlying technical code for conversion; providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; {and} receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules {…}; at these limitations are not a steps considered incidental to the primary process, nor a nominal or a tangential addition to the claim. Further, the limitations, receiving {…} schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; storing in a CMS database eligibility schedules sourced from other systems and formats in a third party application that are based on one or more rules as defined by the individual businesses the line of business profile:Appl. No. 16/230,104Attorney Docket No. P56552 initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; transforming eligibility schedules in a third party application stored in the CMS database to a generic flexible canonical data model; transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule; receiving approval of the current collateral eligibility schedule from the at least one other party; and activating the approved current collateral eligibility schedule, are necessary and significant steps for providing automated collateral eligibility services; thus, considered as a whole, along with the remaining additional limitations and computing components, the additional elements recite limitations which go beyond mere insignificant extra-solution activity, and amount to more than mere instructions to apply the exception using generic components. 
Additionally, the combination recites significantly more than the recited abstract idea (e.g., a system and method for providing automated collateral eligibility services); therefore, at least for these reasons, the judicial exception is integrated into a practical application, and is further directed to an improvement in technology providing automated collateral eligibility services via one or more collateral management service (CMS) devices, and not the abstract idea itself. 
Accordingly, because claims 1, 15, and 17 (and claims dependent therefrom) are directed to more than just the abstract idea, claims 1-5, 7-15 and 17 are patent eligible. 
Regarding the 103 rejections, upon examination, the prior art fails to teach or render obvious the limitations of the claims. Using independent claim 9 for illustrative purposes, Applicant has claimed:
[a] system for providing automated collateral eligibility services via one or more collateral management service (CMS) devices, the system comprising: 
a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including: 
accepting line of business profiles that include various types of attributes and rules from distinct individual businesses offering similar goods and/or services; 
storing the business profiles, in a flexible storage model database so that businesses are provided ease of extending offered services over cross-platform data integration without requiring additional underlying technical code for conversion; 
providing users access to the one or more CMS devices to search and answer their own queries of eligibility rules; receiving a collateral eligibility schedule setup request from a client device, wherein the collateral eligibility schedule setup request comprises one or more attributes and one or more rules; 
storing in a CMS database eligibility schedules sourced from other systems and formats in a third party application that are based on one or more rules as defined by the individual businesses the line of business profile:Appl. No. 16/230,104Attorney Docket No. P56552 initiating a current collateral eligibility schedule based on the received collateral eligibility schedule setup request; 
transforming eligibility schedules in a third party application stored in the CMS database to a generic flexible canonical data model; transmitting a notification of an action to be performed to the at least one other party to review the current collateral eligibility schedule; 
receiving approval of the current collateral eligibility schedule from the at least one other party; and activating the approved current collateral eligibility schedule; and a CMS user interface configured to 
display the notification for the action to be performed and to display how long the action has been outstanding.


The following prior art references are deemed most relevant to the allowed claim(s):

Mathieson (U.S. Pub. No. 20100228665) is relevant as it describes a collateral management system and method for managing collateral of multiple participants including borrowers and lenders. The system may include a global long box available to each borrower, each global long box configured for storing all types of available assets possessed by each borrower. The system may additionally include an eligibility database storing eligibility and concentration limits, the concentration limits defined by lender rules controlling the acceptability of the available assets for use as collateral, the value of the assets, and overall acceptable composition of assets. An interactive participant interface may be provided for accepting collateral use preferences from the borrowers, the collateral use preferences including, lender ranking components, asset ranking components, and allocation run type selection components for facilitating collateral allocation.
Wiryawan (U.S. Pub. No. 20070244805) discloses system and methods for capturing consumer loan application data are disclosed herein. Embodiments of the invention provide mechanisms for capturing consumer loan application data corresponding to a plurality of consumer loan application types within a single software application, and for the navigation of a user through a series of linked user interface displays to facilitate the capture of relevant information. In addition, the network environment of methodologies in accordance with the teachings of the present invention provides for the storage of data in a relational database management system that enables previously entered data to pre-populate data fields of subsequent user interface displays and/or subsequent consumer loan applications without the necessity to re-enter the data.
Walker (U.S. Pat. No. 6163771 A) describes systems and methods for facilitating financial account transactions is described which includes a processing unit including a cryptographic processor. The device also includes an input unit, a display unit and a memory device connected to the processing unit. The memory device contains a private cryptographic key, a first data element and a second data element. The processing unit encrypts the first data element using the private cryptographic key and the second data element, modifies the second data element, combines the encrypted first data element and the second data element to generate a single-use financial account identifier, and displays the single-use financial account identifier. This identifier is then transmitted to a central processor for authorization of the transaction. The central processor extracts and decrypts data elements from the transmitted identifier using the private cryptographic key, compares those data elements with data elements stored in a memory, and verifies the single-use financial account identifier in accordance with the comparison.
Hammad (U.S. Pat. No. 8326759 B2) describing systems and methods for obtaining, providing, and using dynamic card verification values for portable consumer devices, such as credit cards and debit cards. An exemplary method comprises receiving, at a server, a request for a device verification value for a portable consumer device associated with a user; obtaining, at the server, a datum indicative of a device verification value for a portable consumer device; and sending, from the server, the datum to at least one of a phone number or network address of a personal communication device associated with the user.

Accordingly, claims 1-5, 7-15 and 17 are allowed because the references, both individually and in combination as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20030130916 A1 to Block. 
(2) U.S. Patent Application Publication US 20150193749 A1 to Ivanoff.
(3) U.S. Patent Application Publication US 20180204282 A1 to Painter.
(4) U.S. Patent Application Publication US 10510082 B1 to Zimmerman.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694


/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694